Citation Nr: 9918363	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  96-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Alexandria, Louisiana


THE ISSUE

Entitlement to service connection for a disability manifested 
by teeth grinding, due to service-connected low back strain.

(The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for bilateral pes planus, entitlement to an 
increased rating for low back strain, and entitlement to an 
increased (compensable) evaluation for tonsillectomy 
residuals are the subject of a separate appellate decision 
promulgated simultaneously with this decision.)


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from March 1971 to May 
1974.


This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1997 by VA's New 
Orleans, Louisiana, Regional Office (RO).  For the reasons 
discussed below, this claim is being referred to VA's 
Alexandria, Louisiana, Medical Center for further 
development.


REMAND

As indicated above, a claim classified as entitlement to 
service connection for a disability manifested by teeth 
grinding, due to service-connected low back strain, has been 
developed for appellate consideration.  The Board notes that 
the veteran has not indicated that he is seeking 
compensation, as would be awarded under 38 C.F.R. Parts 3 and 
4, but rather seems to be requesting that he be accorded 
dental treatment for this problem.  As such, it may 
constitute a claim for Class III dental treatment, as adjunct 
to a service-connected disability; see 38 C.F.R. § 17.161(b) 
(1998).  The Board believes that this matter should be 
clarified, and if necessary adjudicated, prior to any further 
Board consideration of a claim that pertains to the grinding 
of the veteran's teeth.  Such development is to be undertaken 
by personnel associated with the Medical Administrative 
Service (MAS) located at VA's Alexandria, Louisiana, Medical 
Center.

This claim is accordingly REMANDED for the following:

1.  The Alexandria, Louisiana, MAS should 
request that the veteran indicate whether 
he is seeking Class III dental treatment, 
in addition to or in lieu of a claim for 
service connection for a disability 
manifested by teeth grinding.  If he 
indicates that he is seeking Class III 
dental treatment, the Alexandria VA 
Medical Center MAS should render a 
decision on that question.  


2.  If the MAS adjudicates the question 
of entitlement to Class III dental 
treatment, the MAS should ensure that all 
evidentiary development deemed necessary, 
to include but not limited to a dental 
examination, is undertaken.  The veteran 
should also be advised that he may submit 
additional evidence in support of any 
such claim while his case is in Remand 
status. 

3.  If the MAS decision is adverse, the 
veteran and his representative should be 
notified, and provided with the statutory 
period of time within which to submit a 
notice of disagreement (NOD).  If a 
timely NOD is received, the MAS should 
furnish the veteran and his 
representative with a supplemental 
statement of the case, and with the 
statutory period of time within which to 
submit a substantive appeal.  Upon 
receipt of a timely substantive appeal, 
the claim should be returned to the Board 
for further review, in coordination with 
the actions of the New Orleans RO, 
discussed in the REMAND section of the 
decision promulgated by the Board 
simultaneously with this remand, with 
regard to the veteran's claim for a 
compensable evaluation for tonsillectomy 
residuals.

This claim is to be afforded expeditious treatment by the 
MAS.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.  No 
inferences as to the ultimate disposition of this claim 
should be made.

(NOTE:  The issues of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for bilateral pes planus, entitlement to an 
increased rating for low back strain, and entitlement to an 
increased (compensable) evaluation for tonsillectomy 
residuals are the subject of a separate appellate decision 
promulgated simultaneously with this decision.)



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










